DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 51-68 are pending in the instant invention.  According to the Amendments to the Claims, filed January 12, 2021, claims 51 and 60 were amended and claims 1-50 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a Continuation (CON) of US Application No. 15/978,041, filed May 11, 2018 and now US 10,533,013, which is a Continuation (CON) of US Application No. 14/997,330, filed January 15, 2016 and now US 9,994,576, which is a Continuation (CON) of US Application No. 14/374,788, filed July 25, 2014 and now US 9,266,896, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2013/058614, filed September 6, 2013, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/782,605, filed March 14, 2013.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/728,693, filed November 20, 2012; and b) 61/699,038, filed September 10, 2012, respectively, was objected to in the Non-Final Rejection, mailed on October 16, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of US Provisional Application No. 61/782,605, filed March 14, 2013.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 51-59, drawn to a method for treating a disease in a patient…, wherein the disease is selected from the group consisting of autoimmune hepatitis, primary biliary cirrhosis, Behcet’s disease, ulcerative colitis, Graves’ disease, pancreatitis, nephritis, and multiple sclerosis, comprising administering… a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound selected from the group consisting of 2-(3-(4-amino-3-(2-fluoro-4-phenoxy-phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]-pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)-piperazin-1-yl)pent-2-enenitrile, and (S)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, shown to the right above; and (2) claims 60-68, drawn to a method for treating a disease in a patient…, wherein the disease is selected from the group consisting of autoimmune hepatitis, primary biliary cirrhosis, Behcet’s disease, ulcerative colitis, Graves’ disease, pancreatitis, nephritis, and multiple sclerosis, comprising administering… a pharmaceutical composition comprising a pharmaceutically acceptable excipient and (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]-pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, shown to the right above, respectively.
Non-Final Rejection, mailed on October 16, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 12, 2021.
	Thus, a second Office action and prosecution on the merits of claims 51-68 is contained within.

Reasons for Allowance

	Claims 51-68 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) a method for treating a disease in a patient, as recited in claim 51; and (2) a method for treating a disease in a patient, as recited in claim 60, respectively.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the patient in recognized need thereof a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a therapeutically effective amount of a compound selected from the group consisting of 2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]-pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, S)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile.  This methodical step is present in the method for treating a disease in a patient, as recited in claim 51.
	Moreover, the methodical step that is further not taught or fairly suggested in the prior art is the step of administering to the patient in recognized need thereof a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a therapeutically effective amount of (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile.  This methodical step is present in the method for treating a disease in a patient, as recited in claim 60.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 51, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

and/or a pharmaceutically acceptable salt and/or individual (E)-stereoisomer or (Z)-stereoisomer of any of the above compounds.”---


	has been deleted and replaced with the following:
---“	A method for treating a disease in a patient in recognized need thereof, wherein the disease is selected from the group consisting of autoimmune hepatitis, Behcet’s disease, Graves’ disease, multiple sclerosis, nephritis, pancreatitis, primary biliary cirrhosis, and ulcerative colitis, comprising administering to the patient in recognized need thereof a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a therapeutically effective amount of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

and/or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Amy C. Madl (Reg. No. 76,529) on February 2, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.


/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624